Citation Nr: 0026782	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  98-19 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected residuals of lung cancer, currently 
evaluated as 60 percent disabling, including restoration of a 
previously assigned 100 percent evaluation. 

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to March 1968.  
These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which reduced the disability evaluation 
assigned for service-connected residuals of lung cancer from 
100 percent to 60 percent and denied the veteran's claim of 
entitlement to TDIU.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
RO.

2.  By rating decision in May 1998, the RO reduced the 
veteran's disability rating for residuals of lung cancer, 
from 100 percent to 60 percent, effective from August 1, 
1998.

3.  The reduction in the disability rating for residuals of 
the veteran's lung cancer from 100 percent to 60 percent was 
based upon a review of the veteran's entire history and a 
thorough examination of the veteran.

4.  The veteran's service-connected residuals of lung cancer 
currently consist of subjective complaints of dyspnea on 
exertion, and pulmonary function tests showing post 
bronchodilatation FEV-1 ranging from 26 to 35 percent, with 
no local recurrence of cancer or metastasis.

CONCLUSIONS OF LAW

1.  The reduction of the veteran's disability rating from 100 
percent to 60 percent for residuals of lung cancer was 
improper.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.344(c), 4.1-4.14, 4.97 Diagnostic Codes 6600 
and 6819 (1999).

2.  The criteria for a 100 percent disability evaluation for 
residuals of lung cancer have been met.  38 U.S.C.A. § 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.1-4.14, 4.97 Diagnostic 
Codes 6600 and 6819 (1999).

3.  The claim for a total rating based on individual 
unemployability due to service-connected disability is denied 
as being moot.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.340, 3.341, 4.16(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the RO improperly reduced his 
disability evaluation for service-connected residuals of lung 
cancer from 100 percent to 60 percent.  The veteran argues 
that he is entitled to a 100 percent disability evaluation.  
He also argues that he is entitled to a total disability 
evaluation based on individual unemployability (TDIU).  

The Board finds that the veteran's claims in this case are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.  
Accordingly, no further development is required to comply 
with the duty to assist the veteran in establishing his 
claim.  See 38 U.S.C.A. § 5107(a).  Further, the Board finds 
that the RO satisfied the procedural requirements for rating 
reductions, set forth in 38 C.F.R. § 3.105(e) and (h), 
regarding notice and an opportunity for a predetermination 
hearing.

When reducing an appellant's disability evaluation, the RO 
must comply with the procedural requirements set forth in 38 
C.F.R. § 3.105 (1999).  Specifically, 38 C.F.R. § 3.105(e) 
(1999) provides that where reduction in evaluation of a 
service-connected disability is considered warranted and the 
lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e).  The RO must then advise the appellant of 
the proposed rating reduction and give the appellant 60 days 
to present additional evidence showing that compensation 
should be continued at the present evaluation level.  If 
additional evidence is not received within the 60 day period, 
the RO is to take final rating action and the award is to be 
reduced or discontinued effective the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.

In the present case, by rating decision dated November 1997, 
the RO proposed a reduction from 100 percent to 60 percent 
for residuals of lung cancer, and advised the veteran 
accordingly.  The veteran submitted additional argument, 
which the RO considered in its evaluation.  The RO took final 
rating action in May 1998 reducing the veteran's disability 
evaluation to 60 percent effective August 1998.  Therefore, 
the record establishes that the RO complied with all 
procedural requirements set forth in 38 C.F.R. § 3.105(e).  
Moreover, the Board notes that, as the rating had been in 
effect for less than 5 years, the provisions of 38 C.F.R. § 
3.344(a),(b) (1999), are not for consideration.  38 C.F.R. § 
3.344(c).

Nevertheless, the United States Court of Appeals for Veterans 
Claims (Court) noted in Brown v. Brown, 5 Vet. App. 413 
(1993), that there are several general VA regulations that 
apply to all rating reductions regardless of whether the 
rating has been in effect for five years or more.  In 
particular, the RO must ascertain, based upon review of the 
entire history of the veteran's disability, "whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations."  Brown, 5 Vet. App. at 
421.  Further, the reduction determination must be made based 
on a review of the entire recorded history of the condition.  
Id.  In that regard, the Board finds that the veteran was 
thoroughly evaluated by several VA examinations, and the RO 
appropriately reviewed all of the pertinent medical evidence, 
and advised the veteran accordingly in its September 1998 and 
subsequent statements of the case.

In assessing whether the reduction of the veteran's rating 
was proper, the Board reviews the evaluation assigned as 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Where a decrease in the 
disability rating is at issue, the decision must be based 
upon review of the entire history of the disability.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.7 (1999).

Entitlement to an increased disability evaluation for 
service-connected residuals of lung cancer, currently 
evaluated as 60 percent disabling, including restoration of a 
previously assigned 100 percent evaluation. 

The veteran was granted service connection for residuals of 
lung cancer in a March 1996 rating decision.  He was assigned 
a 100 percent rating effective from August 31, 1995.  The 
rating was assigned pursuant to 38 C.F.R. § 4.97, Diagnostic 
Code 6819 (1996), which provided a 100 percent rating for 
malignant growths of the respiratory system, to continue for 
2 years following the cessation of surgical, x-ray, 
antineoplastic chemotherapy, or other therapeutic procedure.  
After the two years, if there was no local recurrence or 
metastases, the rating was to be made on residuals.

By rating decision dated November 1997, the RO proposed a 
reduction from 100 to 60 percent for disability evaluation 
assigned for service-connected residuals of lung cancer.  The 
veteran was properly advised of the proposed reduction and in 
response to the proposed reduction, the veteran submitted a 
VA Form 21-8940 (Application For Increased Compensation Based 
On Unemployability) and a VA Form 21-4138 (Statement In 
Support Of Claim).  In these documents, the veteran alleged 
that his evaluation should not be reduced, because he is 
unemployable as a result of the residuals of his lung cancer.  
Finding that this evidence did not rebut the proposed 
reduction, the RO took final rating action in May 1998 and 
reduced the veteran's disability evaluation to 60 percent 
effective August 1, 1998.  The question then remains whether 
that reduction was proper based on the applicable regulations 
and whether the veteran is entitled to a 100 percent 
disability evaluation.

In November 1995, the veteran was diagnosed with malignancy 
of the lung and underwent a lobectomy.  Thereafter, the 
veteran was granted a 100 percent disability evaluation and 
was to undergo examination in two years to determine the 
extent of residual disability.  The RO based the proposed 
reduction from 100 to 60 percent on findings set forth in an 
October 1997 VA examination report.  The October 1997 VA 
examination report indicates that the veteran reported 
constant pain on his left side.  He indicated that he had 
occasional fevers, night sweats, and that he was becoming 
increasingly short of breath, especially after climbing 
stairs.  He indicated that he used three inhalers and did not 
require oxygen therapy, CPAT or inhalation therapy.  He had a 
daily, productive cough.  Physical examination revealed 
respirations of regular rhythm and normal depth with some 
increased effort.  He had no retractions of supraclavicular 
area of other muscles and no intercostal retractions on 
inspiration at rest.  There was tenderness on palpation from 
the left second intercostal space to the incision site.  His 
lungs were clear to auscultation and percussion.  Heart 
sounds were regular with normal S1 and S2 without murmur, S3 
or S4.  There was no jugular venous distention and no 
peripheral edema.  His blood pressure was reported to be 
161/85.  On pulmonary function testing, the veteran had a 
post-bronchodilatation FEV-1 of 26 percent predicated; FEV-
1/FVC of 44 percent; and DLCO of 38 percent predicted.  It 
was indicated that the veteran had airway obstruction.  The 
diagnosis was mild restrictive ventilatory defect. 

The veteran was afforded two more VA examinations, one in 
March 1998 and the second in April 1999 with pulmonary 
functioning tests being conducted in May 1999.  In March 
1998, the veteran's pulmonary function tests revealed a post-
bronchodilatation FEV-1 of 31 percent of predicated value; 
FEV-1/FVC of 48 percent; and DLCO of 43 percent predicted.  
Paradoxical increase in the degree of airway obstruction 
after bronchodilators was shown.  The diagnoses were left 
lower lobectomy for nonsmall cell cancer, no evidence of 
recurrence, chronic bronchitis, asthma, post-traumatic stress 
disorder (PTSD), severe alcohol abuse and dependence and 
evidence of poor nutritional status.  In April 1999, the 
veteran was afforded another VA examination.  He reported 
productive cough, periods of anorexia, dyspnea on exertion 
all the time, and indicated that he could not walk more than 
100-150 feet without resting.  The veteran reported attacks 
of shortness of breath with rainy, hot and humid weather.  
Pulmonary function tests conducted in May 1999 revealed post-
bronchodilatation FEV-1 of 35 percent predicated; FEV-1/FVC 
of 44 percent; and DLCO of 134 percent predicted.  The VA 
physician noted that the veteran had normal lung volumes and 
mild airflow obstruction without reversibility.  

The veteran's residuals of lung cancer are evaluated under 
diagnostic code (DC) 6600.  DC 6600 provides for a 60 percent 
rating for FEV-1 of 40- to 55-percent predicted; or FEV-1/FVC 
of 40 to 55 percent; or DLCO (SB) of 40- to 55- percent 
predicted; or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 100 percent 
rating is assigned for FEV-1 less than 40 percent of 
predicted value; or FEV-1/FVC less than 40 percent; or DLCO 
(SB) less than 40-percent predicted; or maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption; or cor 
pulmonale (right heart failure); or right ventricular 
hypertrophy; or pulmonary hypertension (shown by Echo or 
cardiac catheterization); or episode(s) of acute respiratory 
failure; or requires outpatient oxygen therapy. 

In reviewing the rating criteria in relation to the veteran's 
service-connected residuals of lung cancer, the Board 
concludes that the RO's reduction of the veteran's disability 
evaluation was improper and that the veteran is entitled to a 
100 percent disability evaluation.  A review of the record 
indicates that the RO reduced the veteran's disability 
evaluation to 60 percent based on pulmonary function test 
results obtained prior to bronchodilatation.  However, VA had 
indicated that assessment of disability under DC 6660 is to 
be based on post-bronchodilatation results.  See comments 
Schedule for Rating Disabilities; Respiratory System, 61 Fed. 
Reg. 46720, 46723 (1996) (VA disagreed with a comment 
recommending that pulmonary function be tested before 
bronchodilatation, noting that the American Lung 
Association/American Thoracic Society Component Committee on 
Disability Criteria recommended testing for pulmonary 
function after optimum therapy.  The results of such tests 
reflect the best possible functioning of an individual and 
are the figures used as the standard basis of comparison of 
pulmonary function.)  Thus, applying this to the present 
case, the Board finds that the veteran's disability picture 
is most consistent with a 100 percent disability evaluation.  
The objective evidence shows that the veteran's post-
bronchodilatation FEV-1 readings were consistently less than 
40 percent of predicated value which warrants a 100 percent 
disability evaluation.  Specifically, the objective evidence 
reflects consistent FEV-1 readings below 40 percent of 
predicated value including, 26 percent of predicated value 
(October 1997), 31 percent of predicated value (March 1998) 
and 35 percent of predicated value (May 1999).  Thus, the 
Board concludes that the RO's reduction of the veteran's 
disability evaluation was improper and that the veteran is 
entitled to restoration of a 100 percent disability 
evaluation.  This restoration is a full grant of the benefit 
at issue in this appeal, and the Board need not consider 
whether any higher evaluations are warranted for the 
veteran's service-connected residuals of lung cancer.

Entitlement to total disability evaluation based on 
individual unemployability (TDIU).

The veteran also claims entitlement to TDIU due to service-
connected residuals of lung cancer.  The law provides that a 
total disability rating may be assigned where the schedular 
rating is less than total, where the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.  However, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 340, 341, 4.16(a) (1999).   

As discussed above, the veteran is currently service-
connected for residuals of lung cancer, now evaluated as 100 
percent disabling.  Accordingly, because the veteran has been 
assigned a total schedular evaluation, he is not eligible for 
a TDIU evaluation and this aspect of the veteran's appeal is 
moot.  Green v. West, 11 Vet. App. 472, 476 (1998) (citing 
Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ("claim for 
TDIU presupposes that the rating for the condition is less 
than 100 percent); Holland v. Brown, 6 Vet. App. 443, 446 
(1994) (100 percent schedular rating "means that a veteran 
is totally disabled")).  A claim for a total rating based on 
individual unemployability for a particular service-connected 
disability may not be considered when a schedular 100-percent 
rating is already in effect for another service-connected 
disability.  VAOGCPREC 6-99 (June 7, 1999).

Accordingly, the award of a 100 percent schedular rating for 
service-connected residuals of lung cancer, to which the 
veteran is entitled by virtue of this decision, precludes the 
assignment of a total rating based on individual 
unemployability due to that service-connected disability.


ORDER

Restoration of a 100 percent disability evaluation for 
residuals of service-connected lung cancer is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

The claim for a total rating based on individual 
unemployability due to service-connected disability being 
moot, the appeal is denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

